                                                                      Case 20-10324        Doc 77     Filed 04/27/20 Entered 04/27/20 11:24:27            Desc Main
                                                                                                        Document     Page 1 of 1

                                             Dated: 4/27/2020
                                                                                              UNITED STATES BANKRUPTCY COURT
                                                                                             FOR THE DISTRICT OF MASSACHUSETTS
                                                                                                      EASTERN DIVISION

                                                                                                                          )
                                                                    In re:                                                )
Allowed. The hearing is rescheduled to May 12, 2020 at 10:15 a.m.




                                                                                                                          )       Chapter 7
                                                                    BARRY W. CHAPIN,                                      )       Case No. 20-10324-JEB
                                                                                                                          )
                                                                                            Debtor.                       )
                                                                                                                          )

                                                                     ASSENTED TO MOTION BY CHAPTER 7 TRUSTEE TO CONTINUE APRIL 28, 2020
                                                                       HEARINGS ON (I) MOTION FOR RELIEF FROM STAY FILED BY FREEDOM
                                                                      MORTGAGE CORPORATION AND (II) MOTION OF THE CARLTON GARDENS
                                                                                 CONDOMINIUM TRUST FOR RELIEF FROM STAY
                                                                                        (Request for Emergency Determination)

                                                                             Harold B. Murphy, Chapter 7 trustee (the “Trustee”) of the above referenced debtor (the

                                                                    “Debtor”), hereby request that the Court continue the hearings on the (1) Motion for Relief From

                                                                    Stay Filed by Freedom Mortgage Corporation [doc. no. 22]; and (2) Motion of the Carlton

                                                                    Gardens Condominium Trust for Relief From Stay [doc. no. 28] (collectively, the “Motions”)

                                                                    scheduled for April 28, 2020 at 11:00 a.m. for a period of approximately two weeks, or to such

                                                                    date as may be convenient to the Court.

                                                                             As grounds therefore, the Trustee states that each of the Motions seek relief with request

                                                                    to the property located at 147 Milk Street, Unit No. 15, Carlton Gardens Condominium,

                                                                    Westborough, MA 01581 (the “Real Property”). The Trustee has consulted with a real estate

                                                                    broker regarding the marketing and sale of the Real Property and is coordinating to arrange to for

                                                                    the broker to access and view the Real Property. Freedom Mortgage Corporation and Carlton

                                                                    Gardens Condominium Trust have each agreed to a two week continuance of the hearings on the

                                                                    Motions. The Debtor, who has filed an objection with regard to the Motions, has also agreed to

                                                                    the continuance.
